TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00750-CV



                         In re Everest National Insurance Company;
                      Gallagher Bassett Services, Inc.; and Cheryl Verge



                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                            MEMORANDUM OPINION


               Relators filed a petition for writ of mandamus and motion for temporary relief. See

Tex. R. App. P. 52.8. We have reviewed the petition, response, and record, and after careful review,

we deny the petition for writ of mandamus. We dismiss the motion for temporary relief.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Filed: January 18, 2013